Upon consideration of the record, the petition for appeal, and the argument of counsel for the petitioner, the Court is of opinion that there is error in the judgment from which this appeal is taken. Consequently, an appeal is awarded the petitioner from the judgment rendered by the Circuit Court of the City of Suffolk on May 16, 1995 in a certain civil action in which Mildred B. Carter was plaintiff and the City of Suffolk was defendant.
The plaintiff recovered a verdict and judgment against the City for personal injuries sustained when she tripped and fell on a sidewalk alleged to have been negligently maintained by the City. There was a grade separation between two sidewalk sections measuring five-eighths of an inch.
The Court is of opinion that as a matter of law the City was not liable in damages for the plaintiff’s injuries sustained as the result of the slight defect in the sidewalk. City of Roanoke v. Sutherland, 159 Va. 749, 754-55, 167 S.E. 243, 244-45 (1933). Accord City of Virginia Beach v. Young, Record No. 942221, decided July 6, 1995 (city not liable for injuries sustained by pedestrian who fell on alleged sidewalk defect consisting of one-inch height difference between sidewalk sections).
Accordingly, the circuit court’s judgment is reversed and annulled, and final judgment is entered for the petitioner.
*2This order shall be certified to the said circuit court and shall be printed in the Virginia Reports.
[[Image here]]